Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are presented for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gregory L. Maurer (Reg. No.: 43781) on 26 July 2022.
The application has been amended as follows: 

1.	(Currently amended) A computer-implemented method comprising:
configuring a first credential mapping key object for a first data file;
configuring a second credential mapping key object for a second data file;
in a central management server of an analytics platform, configuring a first user object associated with a user account, the first user object comprising a first set of unique user credentials associated with the first credential mapping key object;
in the central management server, configuring a second user object associated with the user account, the second user object comprising a second set of unique user credentials associated with the second credential mapping key object;
in the central management server, configuring a first connection object associating the first credential mapping key object with the first data file;
in the central management server, configuring a second connection object associating the second credential mapping key object with the second data file; and
refreshing, in the user account, a published document, the published document comprising data from the first and second data files, the refreshing comprising updating the data from the first and second data files,
wherein updating the data from the first data file comprises accessing the first data file with the first set of unique user credentials from the first user object based on the first connection object, and 
wherein updating the data from the second data file comprises accessing the second data file with the second set of unique user credentials from the second user object based on the second connection object.

10.	(Currently amended) The method of claim [[1]] 9, wherein:
the published document further comprises data from the third data  file, the refreshing further comprising updating the data from the third data file, and 
wherein updating the data from the first data file comprises accessing the third data file with the third set of unique user credentials from the user group object based on the third connection object.

	11.	(Currently amended) A computing system comprising:
one or more processors;
memory configured to cause the one or more processors to perform operations comprising:
	in a central management console, adding a first credential mapping key and a second credential mapping key to an analytics platform; 
	in the central management console, configuring a profile with a first set of unique user credentials associated with the first credential mapping key;
	in the central management console, configuring the profile with a second set of unique user credentials associated with the second credential mapping key;
	in the central management console, configuring a first connection associating the first credential mapping key with a first data file;
	in the central management console, configuring a second connection associating the second credential mapping key with a second data file; and
	refreshing, based on an input associated with the profile, a published document, the published document comprising data from the first and second data files, the refreshing comprising updating the data from the first and second data files based on the first and second connections.

10.	(Currently amended) The method of claim [[1]] 9, wherein:
the published document further comprises data from the third data  file, the refreshing further comprising updating the data from the third data file, and 
wherein updating the data from the first data file comprises accessing the third data file with the third set of unique user credentials from the user group object based on the third connection object.

	11.	(Currently amended) A computing system comprising:
one or more processors;
memory configured to cause the one or more processors to perform operations comprising:
	in a central management console, adding a first credential mapping key and a second credential mapping key to an analytics platform; 
	in the central management console, configuring a profile with a first set of unique user credentials associated with the first credential mapping key;
	in the central management console, configuring the profile with a second set of unique user credentials associated with the second credential mapping key;
	in the central management console, configuring a first connection associating the first credential mapping key with a first data file;
	in the central management console, configuring a second connection associating the second credential mapping key with a second data file; and
	refreshing, based on an input associated with the profile, a published document, the published document comprising data from the first and second data files, the refreshing comprising updating the data from the first and second data files based on the first and second connections.
Allowable Subject Matter
Claims 1-20 are allowed.
The claims are directed to novel and non-obvious methods, computer systems which requires, at least in part, in the central management console, configuring a profile with a first set of unique user credentials associated with the first credential mapping key; in the central management console, configuring the profile with a second set of unique user credentials associated with the second credential mapping key; in the central management console, configuring a first connection associating the first credential mapping key with a first data file; in the central management console, configuring a second connection associating the second credential mapping key with a second data file; and refreshing, based on an input associated with the profile, a published document, the published document comprising data from the first and second data files, the refreshing comprising updating the data from the first and second data files based on the first and second connections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTOL-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN B SCHWARTZ whose telephone number is (571)270-3850. The examiner can normally be reached 9am-7pm EST, Monday-Thursday, 9am-5pm EST, Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph P Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN B SCHWARTZ/               Primary Examiner, Art Unit 2435